DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MAURICIO TARANTO,
                            Appellant,

                                    v.

         CITIZENS PROPERTY INSURANCE CORPORATION,
                          Appellee.

                              No. 4D21-414

                         [November 10, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Melanie Surber, Judge; L.T. Case Nos. 50-2017-CC-
010365-XXXX-MB and 50-2020-AP-000062-CAXX-MB.

  Steven E. Gurian of Marin, Eljaiek, Lopez & Martinez, P.L., Coconut
Grove, for appellant.

  Kathryn L. Ender of Lewis Brisbois Bisgaard & Smith LLP, Miami, for
appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.